BELL, C.J.,
dissenting, in which GREENE, J., joins.
The majority holds that “meaningful trial proceedings” have begun whenever a venire panel has been summoned, has entered the courtroom and been addressed, however preliminarily, by the trial judge. Op. at 364-66, 51 A.3d at 641-42 (2012). In this case, after some preliminary matters had been disposed of, a venire panel was summoned to the courtroom. After the panel members entered the courtroom, the trial judge greeted them, but, before he could introduce himself, he was interrupted by the petitioner’s request to represent himself. Op. at 366-67, 51 A.3d at 642-43 (2012). Given the insignificance of what occurred in the courtroom before the appellant’s request,1 the logical effect of this holding, as the *379majority recognizes, id. at 374 n. 7, 376, 51 A.3d at 647 n. 7, 648-49 is to preclude the invocation of a Rule 4-215 request after the venire has been summoned. In so doing, it continues on the path it took in State v. Hardy, 415 Md. 612, 624-25, 4 A.3d 908, 915 (2010) and has deviated further from the teachings of State v. Brown, 342 Md. 404, 676 A.2d 513 (1996).
In Brown, this Court recognized that there is a limitation on when a request to discharge counsel or to proceed pro se pursuant to Rule 4-215 must be made, defining it as being before “meaningful trial proceedings” begin. 342 Md. at 426, 676 A.2d at 524. We declined to define or establish a precise moment in time when that occurs, preferring to leave that determination to be made on a case-by-case basis. See id. at 423, 676 A.2d at 522-23 (refusing to adopt “an inflexible rule of per se untimeliness”). There, the request to discharge counsel was made by the defendant during trial, id. at 410, 676 A.2d at 516, before the State had “completed the examination of its first witness.” Id. The Court held: “Rule 4-215 applies up to and including the beginning of trial, but not after meaningful trial proceedings have begun,” id. at 428, 676 A.2d at 525, and, since trial had begun in that case, the Rule did not apply. Id. at 428, 676 A.2d at 525.
In Hardy, a divided Court misapplied the Brown holding and began the erosion of defendants’ rights to counsel and to represent themselves pro se that today’s decision continues. There, the defendant’s request to discharge counsel was made during the voir dire proceedings, after a few questions, 4 or 5, had been asked. Hardy, 415 Md. at 634, 4 A.3d at 921. Despite the fact that voir dire is a pre-trial proceeding, unlike *380examination of a witness during trial, and the concerns addressed, and warned against, in Brown, juror confusion and undue interference with trial, were trial concerns, which also were discussed in that context — it was, after all, a case where the request came after trial had begun — , the majority held that “ ‘meaningful trial proceedings’ have begun after a trial court has begun the voir dire process in a criminal trial.”2 Id. at 627, 4 A.3d at 916-917.
As indicated, the majority in this case, continues along the path forged by Hardy, only further deviating from Brown and further and more blatantly undermining the right to counsel *381and self representation, rights which this Court recognizes are implicated by Rule 4-215. Brown, 342 Md. at 412-13, 676 A.2d at 517 (“A defendant’s request to dismiss [] counsel implicates two rights that are fundamental to our system of criminal justice: the defendant’s right to counsel, and the defendant’s right to self-representation.”); Faretta v. California, 422 U.S. 806, 817, 95 S.Ct. 2525, 2532, 45 L.Ed.2d 562, 571 (1975) (“[I]mplicit also in the Sixth Amendment’s guarantee of a right to the assistance of counsel, is ‘the right of the accused personally to manage and conduct his own defense in a criminal case.’ ”) (quoting United States v. Plattner, 330 F.2d 271, 274 (2d Cir.1964)). It thus establishes yet another, more restrictive “bright line.” To be sure, the majority, in Hardy, 415 Md. at 627, 4 A.3d at 917, expressed concern about allowing the defense counsel to be discharged “after the entire venire panel is summoned to the courtroom [because it] poses a considerable risk of disruption to the trial proceedings in that courtroom, to the court’s jury assignment system (as it is compelled to work around the court’s consideration of the defendant’s request), and to the court’s administration as a whole.” I did not interpret that comment then, nor do I now, as indicating that the “start of voir dire,” which its holding identified as the critical point, was synonymous with the summoning of the venire.
I dissent. The petitioner made his request to proceed pro se before any trial proceedings began, never mind “meaningful” ones. I set forth my reasons extensively in my dissent to the Hardy decision. I stand by that dissent and adopt it for purposes of this dissent, with a few additions and embellishments.
This case presents a significantly different factual scenario from that addressed in Hardy. Here, the petitioner’s request to discharge counsel was made after the venire panel had been summoned and entered the courtroom and after the trial judge had begun introductory remarks, but before the panel had been oriented by reference to the facts of the case and parties and before the panel had been sworn. Thus, when the petitioner’s request was made, the venire panel had no knowl*382edge of the case or the parties and, because it had not been sworn, no questions had been posed to it. The majority concludes, nevertheless, that voir dire, and thus, “meaningful trial proceedings had begun.” Marshall, 428 Md. at 377-78, 51 A.3d at 649. That simply is not so. In fact, such a conclusion strains, if not overwhelms, logic and common sense. Summoning the potential fact-finders for duty, to participate in the voir dire process, well may be a proceeding, or a part of a proceeding, but their mere appearance at the assigned time and place does not make it a “meaningful proceeding.”
The majority adopts the Hardy plain meaning rationale that “the voir dire process represents a necessary step in any jury trial, and, therefore, with the beginning of voir dire, meaningful trial proceedings must have begun.” Marshall, 428 Md. at 372, 51 A.3d at 646 (quoting Hardy, 415 Md. at 627, 4 A.3d at 916-17). I respond, as I did in Hardy, by pointing out that a “necessary step” in a jury trial rationale is too general to be meaningful or helpful as an analytical tool. 415 Md. at 643-44, 4 A.3d at 926-27. Under such a rationale, an offender’s arraignment, request for a jury trial, discovery hearings, the court’s setting of a trial date on its calendar, and/or any other necessary processes that are, or may be, prerequisite to a jury trial, under a plain meaning analysis, would be “meaningful trial proceedings.” Of course, our case law categorically excludes initial appearances and suppression hearings, pretrial stages of trial, from the category of “meaningful trial proceedings.” Hardy, 415 Md. at 625, 4 A.3d at 915 (citing Joseph v. State, 190 Md.App. 275, 288, 988 A.2d 545, 553 (2010); Hawkins v. State, 130 Md.App. 679, 688, 747 A.2d 759, 764 (2000); Gonzales v. State, 408 Md. 515, 537, 970 A.2d 908, 921 (2009)).
Moreover, a plain meaning analysis must, at the very least, reference, take account of, and be consistent with, the commonly understood or, if applicable, technical meaning of the terms used. Black’s Law Dictionary, also terming it “voir dire exam” and “examination on the voir dire,” defines “voir dire” as:
*383“1. A preliminary examination of a prospective juror by a judge or lawyer to decide whether the prospect is qualified and suitable to serve on a jury. 2. A preliminary examination to test the competence of a witness or evidence. 3. Hist. An oath administered to a witness requiring that witness to answer truthfully in response to questions.”
Black’s Law Dictionary 1569 (7th Ed.1999).
While the historical, now obsolete, definition of “voir dire” was a witness’ swearing-in, the generally understood, which also is the legally technical, definition of voir dire is the questioning or examination into the character and possible biases3 of prospective jurors to determine their competence to serve as jurors. In that regard, this Court has defined voir dire as “the process by which prospective jurors are examined to determine whether cause for disqualification exists.” Dingle v. State, 361 Md. 1, 9, 759 A.2d 819, 823 (2000) (citing Boyd v. State, 341 Md. 431, 435, 671 A.2d 33, 35 (1996)). According to this Court’s definition of voir dire, the process cannot be said to have begun prior to the first question being asked and, it certainly cannot have begun if the members of the venire panel have not yet been sworn to answer questions truthfully. Voir dire, in point of fact, does not begin before a single question is posed and cannot consist merely of venirepersons filing into a courtroom.
It is true that when the petitioner’s request to proceed pro se was considered and decided, the venire panel had been oriented to some degree, had heard the court’s opening remarks, been accounted for and sworn. That was not the petitioner’s doing, however. He did not wait for these communications and processes to take place; rather, he made his request timely, before any of these things had occurred and it was the court who chose the timing for considering the *384request. Had the court addressed the petitioner’s request when it was made, there would have been no interaction whatsoever between the potential jurors and the parties, State and defendant, and very little — the court did not even succeed in introducing itself before the request came — between the potential jurors and the court. The majority is wrong in holding that “meaningful trial proceedings” had begun based on its holding in Hardy.
Voir dire had not begun when the petitioner made his request. And the petitioner should not be prejudiced by the court’s choice, because, for its convenience or other reasons, it chose to postpone consideration of the petitioner’s request until it had “finish[ed] talking with the jury.”4 That is precisely what the majority does, however, speculating:
“Petitioner thus argues that there was no risk of confusion to the jurors, a risk that underscored our functional analysis in Hardy. There is reason to believe, however, that the jury could have ‘become confused by seeing the defendant appear with an attorney one moment and without one the next[.]’ Hardy, 415 Md. at 627, 4 A.3d at 917. As the judge was addressing the venire panel, Petitioner was at the defendant’s table with his attorney and professed a desire to represent himself. The jury was asked to leave, and upon their return, Petitioner was without counsel. This may have created the sort of confusion we warned about in Hardy.”
Marshall, 428 Md. at 376, 51 A.3d at 648. Implicit in the majority’s rejoinder is consideration of what occurred subsequent to the request and before discharge, the process of orienting and ultimately swearing the jury.
This Court has functionally defined “meaningful trial proceedings” as the time when allowing the defendant to discharge counsel would pose a risk of disruption of trial procedure or confusion of the jury. Marshall, 428 Md. at 372-74, 51 A.3d at 646-47 (citing Hardy, 415 Md. at 627, 4 A.3d at *385917). Using that definition, the majority holds that the functional concerns that existed in Brown exist here. The majority is wrong. There can be no juror confusion when there is no jury. At the time the petitioner’s request was made, there was no jury, just venirepersons. Moreover, in this case, when the request was made, there had been no interaction between the parties, their counsel and the jury. Furthermore, the venirepersons were never addressed by counsel, so there was no risk of confusion due to a change in trial strategies. As I stated previously in Hardy, “[a] defendant’s access to effective counsel should not depend on, or take a backseat to, the potential — we have no idea whether, in fact, it will ever become reality — confusion of venirepersons, who may never hear his or her case, or any case, for that matter.”5 415 Md. at 642, 4 A.3d at 926. The majority has identified and imposed a solution in search of a risk, one that may or may not exist or, if it does, may never come to realization. This prejudices a defendant more than would be the case were he seen by jurors, while still members of the venire, with counsel, before, later, being allowed to represent himself.6
*386Lastly, there is no reason to believe that the petitioner made his request to discharge counsel in order to obstruct or delay the case. And I am far from convinced with regard to the majority’s rejection of the petitioner’s “ ‘last clear chance’ principle” argument, recognized in Brown. Marshall, 428 Md. at 376-77, 51 A.3d at 649 (citing Brown, 342 Md. at 423, 676 A.2d at 522). Although this is an important principle, it is not a bright-line test as the majority makes it out to be.
I dissent.
Judge GREENE has authorized me to state that he joins in this dissenting opinion.

. The petitioner’s request was not considered by the court immediately after it was made. Rather, the court asked the petitioner, "Would you let me finish talking with the jury and then we'll discuss that with you[?,]” directed the petitioner to "Please be seated” and gave, to the venire panel, a brief overview of the voir dire process and allowed the court clerk to take the roll of the panel, and swear the venire. That *379concluded, the venire panel was excused. Only then was the petitioner's discharge request addressed. By then, of course, the jury had been sworn and, so, arguably, so too had voir dire begun. When the court decided to address the request does not, and I submit should not, define when the request was made. Nor should it prejudice the petitioner’s position. As we shall see, the considerations upon which the majority’s holding depends do just that. Interestingly, and curiously, the trial court did not appear to believe that the request was untimely, that "meaningful trial proceedings” had begun.


. In Brown, this Court identified the three alternatives for determining when a defendant’s request to proceed pro se is untimely:
"Courts differ on the exact point in time when the right to discharge counsel is curtailed. Some courts have held, for example, that requests to proceed pro se are per se untimely if asserted after the jury has been selected. Other jurisdictions have established impanelment of the jury as the 'cut-off point. Still others have held that requests are untimely if asserted after 'meaningful trial proceedings have commenced.' We agree with the view expressed by the United States Court of Appeals for the Fifth Circuit in Chapman v. United States, 553 F.2d 886 (5th Cir.1977), that: ‘A defendant must have a last clear chance to assert his constitutional right. If there must be a point beyond which the defendant forfeits the unqualified right to defend pro se, that point should not come before meaningful trial proceedings have commenced. We have not entered the age of stopwatch jurisprudence.’
Thus we believe the better approach is to assess whether 'meaningful trial proceedings have commenced,’ rather than adopting an inflexible rule of per se untimeliness.”
342 Md. at 422-23, 676 A.2d at 522-23. (Internal citations and quotation marks omitted).
I am resolute in my conclusion that neither Hardy nor this case adheres to "the flexible, case-by-case analysis that the Court in Brown sought to impose.” In fact, I fear that the combination of this case and Hardy brings us to the place that the Court in Brown warned against, 342 Md. at 423, 676 A.2d at 522, where the order of the day is "stopwatch jurisprudence,” id., characterized by cutting a defendant's right to self-representation at an arbitrary point in time, unrelated to whether the principles and values underlying our system are furthered thereby. Setting as the line of demarcation when the venire panel enters the courtroom for jury selection, without regard to, or an examination of, whether there is, or could be, an actualized risk of juror confusion and bias based on the unique factual events of the case is a good example.


. Of course, the legal definition also defines "voir dire” as a preliminary proceeding. That is consistent with my Hardy dissent, in which I pointed out that "voir dire does not take place 'throughout trial!’ and] is a pre-trial proceeding!,]” concluding that it is categorically and necessarily excluded from the definition of “meaningful trial proceedings,” see Hardy, 415 Md. at 641, 4 A.3d at 925.


. Clearly, the trial judge was referring to the venire and not the jury; the jury was not empaneled until some time later, after the petitioner’s counsel had been discharged and voir dire conducted.


. The majority observes, in response to the argument by the petitioner that no trial disruption would occur:
"Furthermore, it is clear from the record that Petitioner’s request did cause a disruption in trial proceedings, as the venire panel had to be dismissed from the courtroom immediately after having been summoned, seated, introduced, and verified by the court clerk.”
Marshall v. State, 428 Md. at 376, 51 A.3d at 649. Aside from the fact that the jurors were not excused immediately, ihis is not the kind of trial disruption to which the Brown opinion, on which Hardy heavily relied, had in mind. In Brown, we held that "Rule 4-215 applies up to and including the beginning of trial, but not after meaningful trial proceedings have begun.” 342 Md. at 428, 676 A.2d at 525 (emphasis added). By so holding, we sought to prevent the kind of disruption or confusion that would occur at trial. That a venire panel has to be excused or its examination postponed is not the same kind or degree of interruption that the Court warned against in Brown.


. It is also important to note that the petitioner's counsel was not introduced to the venire panel prior to the request. The majority is thus simply speculating when it suggests the possibility that the venire panel would know or conclude that the man standing near the petition*386er was the petitioner’s counsel, and, therefore, would be confused when they re-entered the room and saw that the man was gone.